Citation Nr: 0424871	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-29 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection of a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from October 1968 to 
February 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia, Regional Office (RO) that denied appellant's 
request to reopen a previously-denied claim for service 
connection for a right knee disorder.

Appellant testified before the undersigned Veterans Law Judge 
in a Travel Board hearing in March 2004.  A transcript of 
that testimony has been associated with the                                                                                                                                                                                                             
file.


FINDINGS OF FACT

1.  A rating decision of January 1990 denied service 
connection for a right knee disorder.  The rating decision 
found that appellant had been treated for an acute and 
transitory knee trauma while in service, but that there was 
no evidence of nexus between that trauma and appellant's 
current right knee disorder.  He was given notice.  The 
decision was not appealed within one year and became final.

2.  Evidence on file at the time of the original rating 
decision consisted of service medical records and a VA 
medical examination conducted in December 1989.

3.  Evidence added to the file since the original rating 
decision consists of private medical treatment records from 
September 1999, VA medical records from January 2000 to 
December 2002, Portsmouth Naval Medical Center records from 
January 2004, application for handicapped parking permit, and 
appellant's testimony before the Travel Board in March 2004.

4.  Evidence added to the file since the original rating 
decision does not relate to unestablished facts necessary to 
substantiate the claim for a back disorder, i.e. nexus 
between the in-service trauma and the current knee disorder.  
This new evidence is cumulative and redundant to the evidence 
of record at the time of the last prior formal denial, and 
does not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSION OF LAW

Evidence received since the final January 1990 rating 
decision is not new and material; the claim for service 
connection for a right knee disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, appellant's application to reopen his 
claim was received in December 2002.  The AOJ sent appellant 
a VCAA duty-to-assist letter in February 2003, prior to the 
April 2003 rating decision currently under appeal.  The VCAA 
letter did not satisfy the fourth element ("give us 
everything you've got") cited in Pelegrini.  However, as 
will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letter that was sent to appellant 
did not contain the fourth element, the Board finds that 
appellant was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  The VCAA duty-to-
assist letter of February 2003, the original rating decisions 
of April 2003 and May 2003, and the Statement of the Case 
(SOC) in August 2003 listed the evidence on file that had 
been considered in formulation of the decision.  Finally, the 
Board notes that appellant had a Travel Board hearing in 
March 2004, during which was afforded the opportunity to 
present any additional evidence on his own behalf or to 
advise VA of additional sources of evidence for VA to pursue 
under the duty to assist.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   In this case, RO 
obtained appellant's complete service medical records and his 
VA medical treatment records.  The duty to assist includes a 
duty to afford the claimant a VA medical examination or 
obtain a VA medical opinion when necessary to adjudicate a 
claim, but when the issue on appeal is new and material 
evidence the VCAA duty to assist if not triggered unless and 
until the claim is reopened.  38 U.S.C.A § 5103A (West 2002).  
The Board accordingly finds that VA's duty to assist has been 
satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical record is on file.  There is no 
indication of right knee pathology in appellant's induction 
physical in October 1968 or in Flight Physical examinations 
conducted in October 1969, September 1975 and April 1977.  
Clinical notes of April 1978 state appellant complained of 
right knee strain after a fight; the condition was diagnosed 
as traumatic synovitis of the right knee, and appellant was 
treated with ACE wraps and temporary limited duty profile.  
Records substantiate that appellant had a temporary limited 
duty profile (no crawling, stooping, running, jumping, 
marching, or prolonged standing) due to injury to right knee 
during the period April-July 1978.  There was no knee 
disorder noted in physical examinations in May 1978, 
September 1978, November 1979, July 1982, January 1985, and 
July 1985.  Appellant's self-reported Report of Medical 
History in January 1986, preparatory to his separation 
physical, does not note a knee condition, and his actual 
separation physical in January 1986 similarly does not note a 
knee condition.  

Appellant filed his original claim for service connection for 
torn ligament, right knee, in September 1989.  

Appellant had a VA X-ray in November 1989.  The radiologist's 
impression was marked narrowing of the lateral joint space, 
calcification origin medical collateral ligament, and some 
marginal discharge lateral tibial plateau laterally and 
inferior articular aspect of the patella.

Appellant underwent a VA medical examination in December 
1989.  Appellant reported that he was unable to exercise due 
to pain in the right knee.  On examination, appellant's range 
of motion was 130 degrees flexion and 0 degrees extension; 
there was instability with 10 degrees lateral deviation due 
to lateral collateral ligament tear.  Patella and cruciates 
were noted as "OK."  Diagnosis was residual torn ligament 
right knee, with degenerative joint disease (DJD).

RO issued a rating decision in January 1990 denying service 
connection for a right knee disability.  The rating decision 
noted the service medical records and the VA medical 
examination, and found that the right knee strain in service 
was acute and transitory with residuals not present at time 
of discharge.  The veteran was notified.  The rating decision 
was not appealed within one year and accordingly became 
final.

Appellant filed a claim for unspecified benefits in January 
1996.  Nothing further was heard from appellant until he 
submitted documents pertaining to his right knee (extracts 
from service medical records already on file) in December 
2002.  RO accordingly began adjudication of the matter as a 
request to reopen the claim for service connection for right 
knee disability, considered as filed effective December 2002.

The file contains a treatment note from Hampton Roads 
Orthopedics and Sports Medicine, a private medical provider, 
dated September 1999.  The note shows that appellant sought 
treatment for ongoing right knee pain of several years 
duration.  Appellant reported that he had injured his knee in 
the military and has had recurrent intermittent knee pain 
since that time.  Pain was described as a dull ache, 
occasionally sharp/stabbing pain with weight bearing 
activity.  After the examination, the physician's opinion was 
DJD of the knee, with increasing valgus deformity.  The 
examining physician did not provide an opinion in regard to 
the etiology of the knee condition.

Medical records from Hampton VA Medical Center (VAMC) are on 
file for the period February 2000 to December 2002.  He was 
noted to have arthritis in the knee.  Clinical notes show 
that appellant received preoperative screening in April 2000 
preparatory to knee surgery; appellant complained of right 
knee pain progressive for the previous 15 years.  Appellant 
requested a knee brace in June 2001.  Appellant complained in 
November of nagging right knee pain, level 5 on a 10-point 
scale.  Appellant complained in December 2001 of right knee 
pain somewhat relieved by a knee brace, as well as stiffness 
of the knee especially in the morning.  Appellant complained 
in August 2002 that his knee pain kept him awake at night 
unless he took pain medication.  A VA X-ray in September 2002 
showed slight progression of the DJD since the February 2000 
examination.  Appellant complained in December 2002 of right 
knee swelling, which was treated with an injection of 
lidocaine.  

RO issued a rating decision in April 2003 denying appellant's 
request to reopen the claim.  RO noted the new evidence 
described above, but found that this evidence was not new in 
some cases, since it was duplicative of evidence that had 
been considered in the original rating decision of January 
1990 (e.g., service medical records) or was new but not 
material because it did not address service connection (e.g., 
VAMC and private medical records subsequent to 1990).

Subsequent to the April 2003 rating decision, RO received 
additional treatment notes from Hampton VAMC for the period 
January 2000 to December 2002.  Most of these notes are 
duplicative of notes already on file.  The only new item of 
evidence is a treatment note of January 2001 in which 
appellant complained of right knee pain; the provider 
recommended a knee brace.  RO reviewed the new evidence and 
issued a new rating decision in May 2003 continuing the 
denial on the basis of no new and material evidence.

In September 2003, appellant submitted VA Form 9, along with 
a copy of a Virginia Department of Motor Vehicles request for 
temporary disabled parking placard dated August 2003.  The 
VAMC had endorsed that application, certifying that appellant 
should be considered disabled for six months ending in 
February 2004.  Appellant resubmitted the DMV request in 
November 2003, with a cover letter asserting that this is 
evidence that the VAMC had "declared him disabled."  

Appellant testified at a Travel Board hearing in March 2004.  
Appellant testified that he received a right knee injury 
while playing football in 1978 (Transcript, pg. 3).  
Appellant subsequently received six months of physical 
therapy (Transcript, pg. 4).  Appellant denied any previous 
problems with the right knee (Transcript, pg. 4).  After the 
injury, appellant had limited-duty profiles for approximately 
two years prohibiting strenuous exercise (Transcript, pg. 4).  
Appellant denied that he had a formal medical evaluation of 
his knee when he was discharged although it was appellant's 
top priority (Transcript, pg. 4).  After discharge, appellant 
had problems with the knee intermittently but getting 
progressively worse (Transcript, pg. 5).  Appellant had 
surgery on the knee in January 2004, but had been taking pain 
medication for many years prior to that (Transcript, pg. 5).  
Appellant was unable to work due to the operation on his 
right knee, and would be reevaluated in June (Transcript, pg. 
6).  

Appellant testified that a physician at the VAMC informed 
appellant that service medical records should reflect that 
his injury is service-connected (Transcript, pg. 10).  
Appellant also testified that he might have had a separation 
physical of record, but that he was not evaluated on 
discharge by an orthopedic specialist (Transcript, pg. 12).  
Appellant testified that after his injury in 1978 he stayed 
off duty for approximately three months before returning to 
duty, and had a limited-duty profile thereafter (Transcript, 
pgs. 12-13).  Appellant was diagnosed in service with torn 
ligaments, but did not undergo any reconstructive surgery 
while in service (Transcript, pg. 13).  Appellant testified 
that he was on limited-duty profile for nearly the remainder 
of his service career (Transcript, pg. 14).  After his 
discharge, appellant worked as a flight engineer, which did 
not cause any stress to his knee (Transcript, pg. 15).  

At the conclusion of the hearing, appellant's service 
representative requested that appellant be afforded a VA 
medical examination to determine whether there is a nexus 
between his current disability and his military service 
(Transcript, pg. 18).

At the hearing and subsequent thereto, appellant submitted a 
stack of documents in evidence.  RO consideration was waived 
at the hearing.  These documents show that appellant 
underwent a total knee replacement at Portsmouth Naval 
Medical Center in January 2004.  Admission and discharge 
diagnoses were right knee osteoarthritis, status post total 
hip arthroplasty.  Other than appellant's report that the 
condition began in service, there is no medical opinion in 
regard to the etiology of the right knee condition.        

III.  Analysis

The Board is neither required nor permitted to analyze the 
merits of a previously denied claim if new and material 
evidence has not been submitted.  Butler v. Brown, 7 Vet. 
App. 167, 171 (1996).  The Board will accordingly begin by 
adjudicating the sufficiency of the new evidence received.  
If new and material evidence is presented or secured to a 
disallowed claim the Board can reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Otherwise, the Board's inquiry must end.

For claims to reopen received on August 29, 2001, and 
thereafter, "new evidence" means existing evidence not 
previously submitted to agency decisionmakers.  "Material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003). 

Newly presented evidence need not be probative of all the 
elements required to award the claim, but need only be 
probative in regard to each element that was a specified 
basis for the last disallowance.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996).

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

Evidence on file at the time of the original rating decision 
consisted of service medical records and a VA medical 
examination conducted in 1989.

Evidence added to the file since the original rating decision 
consists of private medical treatment records from September 
1999, VA medical records from January 2000 to December 2002, 
Portsmouth Naval Medical Center records from January 2004, 
application for handicapped parking permit, and appellant's 
testimony before the Travel Board in March 2004.  This 
evidence is "new" in that it was not before the adjudicator 
at the time of the original rating decision.  The Board's 
findings in regard to materiality of each are noted below.

Private treatment records from Hampton Roads Orthopedics and 
Sports Medicine dated September 1999 are not material because 
they do not address any unresolved issue under contention.  
These records show that appellant has a current right knee 
disability, which is not in dispute.  These records provide 
no evidence pertaining to the issue of nexus between the 
current condition and appellant's military service, which is 
the sole issue for resolution.

VA Medical Center records and the records from Portsmouth 
Naval Medical Center are not material for the reasons noted 
above: they provide details in regard to appellant's current 
condition but do not address the issue of nexus between the 
current condition and appellant's military service.

The application for handicapped parking permit is not 
material because it does not address the issue of nexus.  On 
its face, it merely documents that appellant should be 
considered temporarily handicapped for the six months after 
his knee surgery; again, the existence of a current handicap 
or disability is not under contention.

Appellant's testimony before the Travel Board is not material 
because it provides no new substantive information in regard 
to service connection that was not before the adjudicator at 
the time of the original rating decision.  Even presuming the 
credibility of the testimony, it is redundant and cumulative 
of evidence already of record.    

Appellant's service representative has urged the Board to 
afford appellant a VA medical examination in order to obtain 
a medical opinion in regard to nexus.  However, for a 
finally-denied claim, VA is not required to provide a medical 
examination unless the claim is first reopened upon receipt 
of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2003).   Since new and material 
evidence has not been received, the Board does not have 
jurisdiction to reopen the claim and does not have 
jurisdiction to order a medical examination. 

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

New and material evidence having not been received in regard 
to the claim for service connection for a right knee 
disorder, the application to reopen that claim is denied. 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



